Case 0:20-cv-60853-RAR Document 16 Entered on FLSD Docket 07/10/2020 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 20-CIV-60853-RAR

  FEDIA SAMEDY,

          Plaintiff,

  v.

  ACCOUNTS RECEIVABLE RESOURCES, INC.,

        Defendant.
  ____________________________________/

                  ORDER REQUIRING VERIFIED AFFIDAVIT REGARDING
                     INJURY-IN-FACT FOR ARTICLE III STANDING

          THIS CAUSE comes before the Court upon sua sponte review of the record. The

  Complaint [ECF No. 1], filed on April 27, 2020, alleges violations by the Defendant of the Fair

  Debt Collection Practices Act (“FDCPA”), 15 U.S.C. section 1692 et seq. To have standing 1 to

  pursue claims under the FDCPA, a plaintiff must allege a particularized, concrete injury-in-fact.

  Trichell v. Midland Credit Mgmt., Inc., No. 18-14144, 2020 WL 3634917, at *3 (11th Cir. July 6,

  2020). A plaintiff cannot show a particularized, concrete injury-in-fact by alleging that a debt

  collection letter creates a risk of misleading consumers in general. Id. at *6-7. “[A] statutory

  violation that poses a risk of concrete harm to consumers in general, but not to the individual

  plaintiff, cannot fairly be described as causing a particularized injury to the plaintiff.” Id. at *7.

  Furthermore, a risk of harm to a plaintiff that “dissipated before the complaint was filed” is

  insufficient to establish Article III standing. Id. at *8.



  1
    “A federal court not only has the power but also the obligation at any time to inquire into jurisdiction
  whenever the possibility that jurisdiction does not exist arises.” Fitzgerald v. Seaboard Sys. R.R., Inc., 760
  F.2d 1249, 1251 (11th Cir. 1985) (citations omitted). It is the Court’s responsibility to “zealously insure
  that jurisdiction exists over a case.” Smith v. GTE Corp., 236 F.3d 1292, 1299 (11th Cir. 2001).
Case 0:20-cv-60853-RAR Document 16 Entered on FLSD Docket 07/10/2020 Page 2 of 2



         Here, Plaintiff’s Complaint alleges that Defendant’s letter “falsely misrepresented

  Plaintiff’s obligation” with respect to Plaintiff’s debt and that “by and through the Collection

  Letter, Defendant wrongfully causes the least sophisticated consumer to falsely believe that he or

  she was responsible for the repayment of the Consumer Debt.” Compl. ¶ 31. However, the

  Complaint does not allege that Plaintiff was in fact misled by Defendant’s letter.

         Thus, given the Eleventh Circuit’s holding in Trichell, the named Plaintiff shall, in a filed

  and verified affidavit, explain in detail the concrete, particularized injury Plaintiff suffered as a

  result of receiving the allegedly misleading debt collection letter. The verified affidavit shall

  specify the harm that Plaintiff suffered beyond a risk of being misled that did not materialize.

  Plaintiff shall file the verified affidavit in conformance with this Order on or before July 17, 2020.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 10th day of July, 2020.




                                                        _________________________________
                                                        RODOLFO A. RUIZ II
                                                        UNITED STATES DISTRICT JUDGE

  cc:    counsel of record




                                               Page 2 of 2
